In this motion for rehearing, defendants in error do not, as we understand, controvert the correctness of the conclusions reached by us in the opinion that the suit in Galveston was one for partition, and that in such proceeding the court had power to order a sale for partition, but they contend that the land in controversy in this cause was not included in that transaction, and that the Court of Civil Appeals found as a fact that there was no parol partition, and hence this court, having no jurisdiction to find such a fact, is bound by their action, and must affirm this judgment, unless the description in the judicial proceedings be sufficient to pass the title.
We are of opinion that this position is not well taken. The finding of fact and the undisputed evidence show that: "It was admitted in open court by counsel for both plaintiffs and defendants that Jonas Butler did own an undivided one-fifth interest in the T.J. Chambers two league grant in McLennan County, Texas, and that in 1859 in partition proceeding between himself and the co-owners of said land, said one-fifth interest in said T.J. Chambers grant, being the six hundred and forty acres in controversy, was set apart to him as his undivided interest therein, and is the same land in controversy herein;" that the same land was conveyed by the sheriff's deed to McLemore; that in the petition for partition it is described: "McLennan County. John S. Sydnor to James Butler, one-fifth of two leagues situated where the City of Waco is now built, T.C. Chambers, grantee; recorded in Milam County, Book V, p. 166 and 167;" that in the sheriff's return, it is described "one-fifth of two leagues, six hundred and forty acres, McLennan County, T.C. Chambers headright to M.C. McLemore;" that McLemore bought for Geo. J. Butler, one of plaintiffs in the partition, in pursuance of the agreement and purpose shown by the proceedings therein, and that none of the parties ever questioned this setting aside of this land to Geo. J. Butler until this suit was filed. The only defect in the description of the very 640 acres in controversy herein, in said partition proceedings, is that it is therein referred to by the description under which Jonas Butler, the ancestor, held it prior to the partition in 1859. Whatever may be said of the sufficiency of this mode of identifying the property *Page 168 
in a judicial sale, there can, we think, be no question that in the friendly partition, a setting aside of the property by the description under which the undivided interest was originally held by Jonas Butler would pass to the party thus receiving it the 640 acres which was allotted to Jonas Butler in the partition of 1859. The estate of Jonas Butler before was the same as that held by him after such partition, the only difference being that his interest was segregated, a conveyance not being necessary to accomplish that result. It would be sacrificing substance to form to hold that the heirs did not intend to include the segregated 640 acres in the partition because they made a mistake in taking the description from the original title under which their ancestor acquired and held it. We think that the uncontradicted evidence in this case shows that a partition of the property was made, and that therein this land was set aside to Geo. J. Butler; nor do we think that the Court of Civil Appeals intended to find the contrary. We understand their position to be that if Mrs. Blagge be not bound by the partition proceedings, and the pleadings therein, then there was no evidence that she took part in any partition. That court first held that those proceedings as to her were nullities, and therefore reached the conclusion that, as to her, there was no participation in the partition shown. We have reached the opposite conclusion, that the proceedings, though irregular, were had in a court of competent jurisdiction, and that they, as a matter of law, evidenced her assent and agreement that the property should be divided in the manner indicated therein; and we think the question as to whether she got in such division her proper share of the property is foreign to any issue in this case. The fairness of a partition is a matter to be tested in some proceeding instituted for that purpose and cannot be questioned in this action of trespass to try title.
The motion will be overruled.
Motion overruled.
Opinion delivered June 26, 1897.